Citation Nr: 0815525	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from August 1948 to June 1952; he died in 
December 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2006 rating 
decision by the Waco, Texas, Regional Office (RO), which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  She 
perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b) (1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  VCAA notice should also provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held, inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the purpose 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include (1) a statement of the disabilities, 
if any, for which a veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  

Review of the record discloses that the appellant has not 
been adequately informed as regards the VCAA as now 
interpreted by the Court in Hupp, supra.  The Board will 
therefore remand this appeal in order to ensure that the 
appellant receives the due process to which she is entitled 
in connection with this claim.  

According to the Statement of the Case, service connection 
for a murmur had previously been denied during the veteran's 
lifetime as it was shown to have existed since childhood and 
it was not aggravated.  The basis of the determination is not 
known.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to 
provide; and (4) must ask the claimant to 
provide any evidence in her possession 
that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b) (1).  

The VCAA notice must specifically include 
(1) a statement of the disabilities for 
which the veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on previously service- 
connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on disability not yet 
service connected.  Hupp, 21 Vet. App. at 
352-53.  

2.  Refer the file to a cardiologist.  It 
is request that the examiner review the 
record, to include in- service complaints 
of syncope.  The examiner should opine 
whether there was cardiac disease in 
service.  If there was not cardiac 
disease, to include valvular disease, 
such fact should be noted in the report.

3.  The AOJ should support the conclusion 
that a murmur existed since childhood or 
prepare a supportable amended decision.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant should be 
furnished with a supplemental statement 
of the case (SSOC) and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice. The purposes of this REMAND are to further 
develop the record and to the accord the veteran due process 
of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



